     Case 3:20-cv-02392-JLS-LL Document 14 Filed 02/03/21 PageID.100 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAMANTHA ARLATA,                                    Case No.: 20cv2392-JLS-LL
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO RESET TIME OF
                                                         FOLLOW-UP SETTLEMENT
14   TARGET CORPORATION, et al.,
                                                         CONFERENCE
15                                  Defendants.
                                                         [ECF No. 12]
16
17
           Currently before the Court is the Parties’ “Joint Motion Requesting Change of the
18
     Start Time for the Follow-Up Settlement Conference.” ECF No. 12. The Parties request
19
     that the Court reset the follow-up settlement conference currently set for March 9, 2021 at
20
     10:00 a.m. to March 9, 2021 at 1:30 p.m. Id. at 2. In support, the Parties state the change
21
     in time would allow Plaintiff, who is a medical doctor, to reschedule her patient
22
     appointments and participate in the conference as required. Id.
23
           For good cause shown, the Court GRANTS the Parties’ request. The follow-up
24
     settlement conference is RESET to March 9, 2021 at 1:30 p.m. All other deadlines and
25
     requirements remain as set. See ECF No. 11.
26
           IT IS SO ORDERED.
27
28
                                                     1
                                                                             20cv2392-JLS-LL
     Case 3:20-cv-02392-JLS-LL Document 14 Filed 02/03/21 PageID.101 Page 2 of 2



1    Dated: February 3, 2021
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                                                     20cv2392-JLS-LL
